Exhibit 10.1

 

AIRNET SYSTEMS, INC.

2004 STOCK INCENTIVE PLAN

[Reflects amendments through June 4, 2004]

 

1.00        PURPOSE

 

This Plan is intended to foster and promote the long-term financial success of
the Company and to materially increase shareholder value [1] by providing
Employees and Eligible Directors an opportunity to acquire an ownership interest
in the Company, and [2] enabling the Company to attract and retain the services
of outstanding Employees and Eligible Directors upon whose judgment, interest
and special efforts the successful conduct of the Company’s business is largely
dependent.

 

2.00        DEFINITIONS

 

When used in this Plan, the following terms have the meanings given to them in
this Section 2.00 unless another meaning is expressly provided elsewhere in this
Plan or clearly required by the context.  When applying these definitions, the
form of any term or word will include any of its other forms.

 

2.01        Act.  The Securities Exchange Act of 1934, as amended.

 

2.02        Affiliated SAR.  An SAR that is granted in conjunction with an
Option and which is always deemed to have been exercised at the same time that
the related Option is exercised.  The deemed exercise of an Affiliated SAR will
not reduce the number of shares of Stock subject to the related Option, except
to the extent of the exercise of the related Option.

 

2.03        Annual Meeting.  The annual meeting of the Company’s shareholders.

 

2.04        Award.  Any Incentive Stock Option, Nonstatutory Stock Option,
Restricted Stock, Performance Share, Performance Unit or SAR granted under the
Plan.  During any single Plan Year, no Participant may be granted Options
affecting more than 200,000 shares of Stock (adjusted as provided in Section
5.03), Restricted Stock affecting more than 200,000 shares of Stock (adjusted as
provided in Section 5.03), Performance Shares affecting more than 200,000 shares
of Stock (adjusted as provided in Section 5.03), Performance Units affecting
more than 200,000 shares of Stock (adjusted as provided in Section 5.03) and
SARs affecting more than 200,000 shares of Stock (adjusted as provided in
Section 5.03), including Options, Restricted Stock, Performance Shares,
Performance Units and SARs that are cancelled [or deemed to have been cancelled
under Treas. Reg. §1.162-27(e)(2)(vi)(B)] during the Plan Year granted.  Any
Right to Purchase or any shares of Stock issued pursuant to Section 10.00 of
this Plan will not constitute an “Award.”

 

2.05        Award Agreement.  The written agreement between the Company and each
Participant that describes the terms and conditions of each Award.

 

2.06        Beneficiary.  The person a Member designates to receive (or
exercise) any Plan benefits (or rights) that are unpaid (or unexercised) when he
or she dies.  A Beneficiary may be designated only by following the procedures
described in Section 14.02; neither the Company nor the Committee is required to
infer a Beneficiary from any other source.

 

2.07        Board.  The Company’s Board of Directors.

 

1

--------------------------------------------------------------------------------


 

2.08        Cash Account.  An account established for each Participant who
elects to participate in an Offering to which amounts withheld through payroll
deductions will be credited to purchase shares of Stock under the provisions of
Section 10.00.

 

2.09        Cause.  Unless the Committee specifies otherwise in the Award
Agreement, with respect to any Participant:

 

[1]           Willful failure to substantially perform his or her duties as an
Employee (for reasons other than physical or mental illness) or a director after
reasonable notice to the Participant of that failure;

 

[2]           Misconduct that materially injures the Company or any Subsidiary;

 

[3]           Conviction of, or entering into a plea of nolo contendere to, a
felony; or

 

[4]           Breach of any written covenant or agreement with the Company or
any Subsidiary, including the terms of this Plan.

 

2.10        Code.  The Internal Revenue Code of 1986, as amended, and any
regulations issued under the Code and any applicable rulings issued under the
Code.

 

2.11        Committee.

 

[1]           In the case of Awards to Directors, the Board; or

 

[2]           In the case of all other Awards and for purposes of Section 10.00
of this Plan, the Board’s Compensation Committee which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4).  The
Compensation Committee will be comprised of at least three individuals [a] each
of whom is [i] an outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i)
and [ii] a “non-employee” director within the meaning of Rule 16b-3 under the
Act and [iii] an “independent director” as that term is defined in the corporate
governance rules of the national securities exchange or other recognized market
or quotation system upon or through which the Stock is then listed or traded and
[b] none of whom may receive remuneration from the Company or any Subsidiary in
any capacity other than as a director, except as permitted under Treas. Reg.
§1.162-27(e)(3)(ii).

 

2.12        Company.  AirNet Systems, Inc., an Ohio corporation, and any and all
successors to it.

 

2.13        Director Option.  A Nonstatutory Stock Option granted to an Eligible
Director under Section 6.05.

 

2.14        Disability.  Unless the Committee specifies otherwise in any
applicable Award Agreement:

 

[1]           With respect to any Award (other than an Incentive Stock Option)
or any Right to Purchase, the Participant’s inability to perform his or her
normal duties for a period of at least six months due to a physical or mental
infirmity; or

 

[2]           With respect to an Incentive Stock Option, as defined in Code
§22(e)(3).

 

2.15        Effective Date.  The date this Plan is approved by the Company’s
shareholders.

 

2.16        Eligible Director.  An individual who, on an applicable Grant Date
[1] is an elected member of the Board (or has been appointed to the Board to
fill an unexpired term and will continue to serve at the expiration of that term
only if elected by the Company’s shareholders) and [2] is not an Employee.  For
purposes of applying this definition, an Eligible Director’s status will be
determined as of the Grant Date applicable to each affected Award.

 

2.17        Employee.  Any individual who, on an applicable Grant Date, is a
common law employee of the Company or any Subsidiary.  A worker who is
classified as other than a common law employee but who is subsequently
reclassified as a common law employee of the Company or any Subsidiary for any
reason

 

2

--------------------------------------------------------------------------------


 

and on any basis will be treated as a common law employee only from the date of
that determination and will not retroactively be reclassified as an Employee for
any purpose of this Plan.

 

2.18        Exercise Price.  The price at which a Member may exercise an Award.

 

2.19        Fair Market Value.  The value of one share of Stock on any relevant
date, determined under the following rules:

 

[1]           If the Stock is traded on a national securities exchange or other
recognized market or quotation system, the reported “closing price” on the
relevant date, if it is a trading day; otherwise, on the next trading day;

 

[2]           If the Stock is traded over-the-counter with no reported closing
price, the mean between the lowest bid and the highest asked prices on that
quotation system on the relevant date if it is a trading day; otherwise, on the
next trading day; or

 

[3]           If neither Section 2.19[1] nor Section 2.19[2] applies, the fair
market value as determined by the Committee in good faith.

 

2.20        Freestanding SAR.  An SAR that is not associated with an Option and
is granted under Section 9.00.

 

2.21        Grant Date.  The date an Award is granted to a Participant.

 

2.22        Key Employee.  Any Employee who, on any applicable Grant Date, is
performing services the Committee concludes are essential to the Company’s
business success and to whom the Committee has granted an Award.

 

2.23        Member.  Each Participant and Terminated Participant to whom an
Award has been granted, which Award has not expired under the terms of the Award
Agreement or as provided in Section 11.00 and each Participant to whom Rights to
Purchase have been granted, which Rights to Purchase have not been exercised or
terminated as provided in Section 10.00.

 

2.24        Nonstatutory Stock Option.  Any Option granted under Section 6.00
that is not an Incentive Stock Option.

 

2.25        Offering.  An opportunity provided by the Committee to purchase
shares of Stock under the provisions of Section 10.00.  Offerings may be
consecutive or concurrent, as determined by the Committee.  The Committee will
designate the maximum number of shares of Stock that may be purchased under each
Offering.  Shares of Stock not sold under one Offering may be offered again in
any subsequent Offering.

 

2.26        Offering Effective Date.  The first business day of the month
designated by the Committee as the start of the Offering Period applicable to an
Offering.

 

2.27        Offering Period.  The duration of an Offering, as designated by the
Committee.  The Offering Period for any Offering will not exceed 12 months.

 

2.28        Option.  The right granted under the Plan to purchase a share of
Stock at a stated price for a specified period of time.  An Option may be either
[1] an Incentive Stock Option or [2] a Nonstatutory Stock Option.

 

2.29        Participant.  Any Key Employee or Eligible Director who has not
Terminated.  In addition, for purposes of Section 10.00, the term “Participant”
will include any Employee who has satisfied the requirements of Section 10.00 to
acquire shares of Stock under this Plan.

 

2.30        Performance Goal.  The conditions that must be met before a Key
Employee will earn a Performance Share or a Performance Unit or, if the
Committee so determines, the conditions that must be met before a Key Employee
or an Eligible Director will earn shares of Restricted Stock.

 

3

--------------------------------------------------------------------------------


 

2.31        Performance Period.  The period over which the Committee will
determine if applicable Performance Goals have been met; provided such period in
any event will be at least one year.

 

2.32        Performance Share.  An Award granted under Section 8.00, which is
paid in Stock.

 

2.33        Performance Unit.  An Award granted under Section 8.00, which is
paid in cash.

 

2.34        Plan.  The AirNet Systems, Inc. 2004 Stock Incentive Plan.

 

2.35        Plan Year.  The Company’s fiscal year.

 

2.36        Restricted Stock.  An Award granted under Section 7.00.

 

2.37        Restriction Period.  The period over which the Committee will
determine if a Key Employee or an Eligible Director has met the conditions,
including, without limitation, Performance Goals, placed on Restricted Stock;
provided such period will in any event be at least one year and provided,
further, that if the conditions are time-based, such conditions will provide for
vesting no sooner than ratably over a period of at least five years.

 

2.38        Retirement.  Unless the Committee specifies otherwise in any
applicable Award Agreement, the date:

 

[1]           A Key Employee Terminates on or after the earliest of [a] reaching
age 62 and completing at least five years of service as an Employee or [b]
reaching age 55 and completing at least 10 years of service as an Employee or
[c] satisfying such other requirements as to age and years of service as an
Employee as the Committee specifies in any applicable Award Agreement; or

 

[2]           An Eligible Director Terminates as a Board member after having
been a Board member for at least one full one-year term.

 

For purposes of applying this definition, a Participant’s status as a Key
Employee or an Eligible Director will be determined as of the Grant Date
applicable to the affected Award.

 

2.39        Right to Purchase.  An option to purchase shares of Stock granted to
a Participant who elects to participate in an Offering under the provisions of
Section 10.00.  A Right to Purchase granted for an Offering will terminate
following the close of business on the Right to Purchase Date for that Offering
to the extent that such Right to Purchase is not exercised on such Right to
Purchase Date.

 

2.40        Right to Purchase Date.  The last business day of an Offering Period
to purchase shares of Stock under the provisions of Section 10.00.

 

2.41        SEC.  The Securities and Exchange Commission or any successor
thereto, including the staff thereof.

 

2.42        Share Account.  An account established for each Participant in an
Offering who exercises a Right to Purchase under Section 10.00.  A Participant’s
Share Account will be credited with the number of shares of Stock purchased on
each Right to Purchase Date and debited for the number of shares of Stock
withdrawn by the Participant after such date.

 

2.43        Stock.  The common shares, $0.01 par value, of the Company.

 

2.44        Stock Appreciation Right (or “SAR”).  An Award granted under Section
9.00 that is a Tandem SAR, an Affiliated SAR or a Freestanding SAR.

 

2.45        Subsidiary.  Any corporation, partnership or other form of
unincorporated entity of which the Company owns, directly or indirectly, 50
percent or more of the total combined voting power of all classes of stock, if
the entity is a corporation; or of the capital or profits interest, if the
entity is a partnership or another form of unincorporated entity.

 

4

--------------------------------------------------------------------------------


 

2.46        Tandem SAR.  An SAR that is associated with an Option and which
expires when that Option expires or is exercised, as described in Section 9.00.

 

2.47        Termination or Terminated.  Unless the Committee specifies otherwise
in any applicable Award Agreement, [1] cessation of the employee-employer
relationship between an Employee and the Company and all Subsidiaries for any
reason or [2] cessation of an Eligible Director’s service on the Board (and the
boards of directors of all Subsidiaries) for any reason.

 

3.00        PARTICIPATION

 

3.01        Terms of Participation.

 

[1]           Consistent with the terms of the Plan, and subject to Section
6.05, the Committee will:

 

[a]           Decide which Employees and Eligible Directors may become
Participants;

 

[b]           Decide which Participants will be granted Awards;

 

[c]           Identify the type of Award to be granted to each Participant;

 

[d]           Identify the terms and conditions imposed on any Awards granted;

 

[e]           Identify the procedures through which an Award may be exercised;

 

[f]            Identify the circumstances under which the Company may cancel an
Award or reacquire any Award or shares of Stock acquired through an Award;

 

[g]           Determine whether, to what extent and under what circumstances
cash, shares of Stock, other securities, other Awards, other property and other
amounts payable with respect to an Award will be deferred either automatically
or at the election of the holder thereof or of the Committee; and

 

[h]           Impose any other terms and conditions the Committee believes are
appropriate and necessary to implement the purpose of this Plan.

 

[2]           The Committee may establish different terms and conditions:

 

[a]           For each type of Award;

 

[b]           For Participants receiving the same type of Award; and

 

[c]           For the same Participant for each Award the Participant receives,
whether or not those Awards are granted at different times.

 

3.02        Conditions of Participation.  Each Participant receiving an Award
agrees:

 

[1]                                 To sign an Award Agreement;

 

[2]                                 To be bound by the terms of the Award
Agreement and the Plan; and

 

[3]                                 To comply with other conditions imposed by
the Committee.

 

4.00        ADMINISTRATION

 

4.01        Committee Duties.  The Committee is responsible for administering
the Plan and is granted all powers appropriate and necessary to administer the
Plan.  Consistent with the Plan’s objectives, the Committee may adopt, amend and
rescind rules and regulations relating to the Plan, to the extent appropriate to
protect the Company’s interests and has complete discretion to make all other
decisions

 

5

--------------------------------------------------------------------------------


 

(including whether a Participant has incurred a Disability or been Terminated
for Cause) necessary or advisable for the administration and interpretation of
the Plan.  Any action by the Committee will be final, binding and conclusive for
all purposes and upon all persons.

 

4.02        Delegation of Ministerial Duties.  In its sole discretion, the
Committee may delegate any ministerial duties associated with the Plan to any
individual or entity (including Employees) that it deems appropriate.

 

4.03        Award Agreement.              At the time any Award is made, the
Committee will prepare and deliver an Award Agreement to each affected
Participant.  The Award Agreement:

 

[1]           Will describe:

 

[a]           The type of Award and when and how it may be exercised;

 

[b]           The effect of exercising the Award; and

 

[c]           Any Exercise Price associated with each Award.

 

[2]           To the extent different from the terms of the Plan, will describe:

 

[a]           Any conditions that must be met before the Award may be exercised;

 

[b]           Any objective restrictions placed on Restricted Stock, Performance
Shares and Performance Units and any performance-related conditions and
Performance Goals that must be met before those restrictions will be released;

 

[c]           When and how an Award may be exercised; and

 

[d]           Any other applicable terms and conditions affecting the Award.

 

4.04        Restriction on Repricing.  Regardless of any other provision of this
Plan, neither the Company nor the Committee may “reprice” (as defined under
rules adopted by the national securities exchange or other recognized market or
quotation system upon or through which the Stock then is listed or traded) any
Option without the prior approval of the shareholders of the Company.

 

5.00        STOCK SUBJECT TO PLAN

 

5.01        Number of Shares of Stock.  Subject to Section 5.03, the number of
shares of Stock available for delivery under the Plan may not be greater than
1,000,000.  The shares of Stock to be delivered under the Plan may consist, in
whole or in part, of treasury Stock or authorized but unissued Stock not
reserved for any other purpose.

 

5.02        Cancelled, Terminated or Forfeited Awards.  Any Stock subject to an
Award or Right to Purchase that, for any reason, is cancelled, terminated or
otherwise settled without the issuance of any Stock or cash may again be granted
under the Plan.  Any Performance Share or share of Restricted Stock that has
been issued to a Participant under the Plan and is subsequently forfeited
pursuant to the terms of the Plan or the applicable Award Agreement will be
forfeited to and acquired by the Company as treasury Stock and may again be
granted under the terms of the Plan.

 

5.03        Adjustment in Capitalization.  If, after the Effective Date, there
is a Stock dividend or Stock split, recapitalization (including, without
limitation, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to shareholders, exchange of
shares, or other similar corporate change affecting Stock, the Committee will
appropriately adjust [1] the number of shares of Stock which may be delivered
under the Plan, [2] the number of Awards that may or will be issued to
Participants during a Plan Year, [3] the number of shares of Stock subject to
outstanding Awards (as well as any share-based limits imposed under this Plan),
[4] the respective Exercise Price, number of shares and other limitations
applicable to outstanding or subsequently issued Awards, [5] the number of
shares of

 

6

--------------------------------------------------------------------------------


 

Stock and the purchase price per share subject to purchase under Section 10.00
of the Plan and [6] any other factors, limits or terms affecting any outstanding
or subsequently issued Awards.

 

6.00        OPTIONS

 

6.01        Grant of Options.  The Committee may grant Options to Key Employees
at any time during the term of this Plan.  Options granted to Key Employees may
be either [1] Incentive Stock Options or [2] Nonstatutory Stock Options.

 

6.02        Option Price.  Subject to Section 6.05, each Option will bear the
Exercise Price the Committee specifies in the Award Agreement.  However:

 

[1] In the case of an Incentive Stock Option, the Exercise Price [a] will not be
less than the Fair Market Value of a share of Stock on the Grant Date and
[b] will be at least 110 percent of the Fair Market Value of a share of Stock on
the Grant Date with respect to any Incentive Stock Options issued to a Key
Employee who, on the Grant Date, owns [as defined in Code §424(d)] Stock
possessing more than 10 percent of the total combined voting power of all
classes of Stock.

 

[2] In the case of a Nonstatutory Stock Option, the Exercise Price will not be
less than the Fair Market Value of a share of Stock on the Grant Date.

 

6.03        Exercise of Options.  Subject to Section 11.00, Options granted to a
Key Employee under Section 6.01 may be exercised at the times and subject to the
restrictions and conditions (including a vesting schedule) that the Committee
specifies in the Award Agreement.  However:

 

[1]           Any Option to purchase a fraction of a share of Stock will be
liquidated as of the date it arises and the Participant will be given cash equal
to Fair Market Value multiplied by the fractional share.

 

[2]           Unless the Committee specifies otherwise in the Award Agreement,
no Key Employee may exercise Options for fewer than the smaller of:

 

[a]           100 shares of Stock; or

 

[b]           The full number of shares of Stock for which Options are then
exercisable.

 

[3]           No Option may be exercised more than 10 years after it is granted
(five years in respect of an Incentive Stock Option, if the Key Employee owns
[as defined in Code §424(d)] Stock possessing more than 10 percent of total
combined voting power of all classes of Stock on the Grant Date).

 

6.04        Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary:

 

[1]           No provision of this Plan relating to Incentive Stock Options will
be interpreted, amended or altered, nor will any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Code §422 or,
without the consent of any affected Member, to cause any Incentive Stock Option
to fail to qualify for the federal income tax treatment afforded under Code
§421;

 

[2]           The aggregate Fair Market Value of the Stock (determined as of the
Grant Date) with respect to which Incentive Stock Options are exercisable for
the first time by any Member during any calendar year (under all option plans of
the Company and all Subsidiaries) will not exceed $100,000 [or other amount
specified in Code §422(d)]; and

 

[3]           No Incentive Stock Option may be granted to any individual who is
not an Employee on the Grant Date.

 

7

--------------------------------------------------------------------------------


 

6.05        Director Options.

 

[1]           Any individual who is a newly-elected or appointed Eligible
Director after the Effective Date will be granted a Director Option to purchase
20,000 shares of Stock on the date of such Eligible Director’s appointment or
election to the Board.  Each Director Option granted in accordance with this
Section 6.05[1] will be granted with an Exercise Price equal to the Fair Market
Value of a share of Stock on the Grant Date.  Each such Director Option will
vest and become exercisable with respect to 20% of the shares of Stock covered
thereby on each of the Grant Date and the first, second, third and fourth
anniversaries of the Grant Date.

 

[2]           On the first business day of each Plan Year, each individual who
[a] is then serving as an Eligible Director and [b] has served for at least one
full one-year term as an Eligible Director, will be automatically granted a
Director Option to purchase 4,000 shares of Stock with an Exercise Price equal
to the Fair Market Value of a share of Stock on the Grant Date.  Each such
Director Option will vest and become exercisable with respect to 20% of the
shares of Stock covered thereby on each of the Grant Date, and the first,
second, third and fourth anniversaries of the Grant Date.

 

[3]           The Director Options granted under Sections 6.05[1] and 6.05[2]
will be reduced (but not below zero) by any options granted for the same purpose
under any other Company equity plan or program.

 

[4]           The Board will have the sole and complete authority to grant
Director Options to the Eligible Directors in addition to those nondiscretionary
Director Options granted in accordance with Sections 6.05[1] and 6.05[2].  The
Board will have the authority to determine the Grant Date of each such Director
Option, the number of shares of Stock covered by each such Director Option, and
the date or dates when each such Director Option becomes exercisable.  Any
Director Option granted by the Board in accordance with this Section 6.05[4]
will be granted with an Exercise Price equal to the Fair Market Value of a share
of Stock on the Grant Date.

 

[5]           If an Eligible Director Terminates because of death, Disability or
Retirement, the Eligible Director’s Director Options will become fully vested
and exercisable.

 

[6]           Subject to Sections 6.05[7] and 11.00, once vested and
exercisable, each Director Option will remain exercisable until the earlier to
occur of [a] ten years after the Grant Date, or [b] three months after the
Eligible Director Terminates (24 months if Termination is because of death,
Disability or Retirement).

 

[7]           However:

 

[a]           Any Director Option to purchase a fraction of a share of Stock
will be liquidated as of the date it arises and the Eligible Director will be
given cash equal to Fair Market Value multiplied by the fractional share;

 

[b]           Unless the Committee specifies otherwise in the Award Agreement,
no Eligible Director may exercise Director Options for fewer than the smaller
of:

 

[i]                                    100 shares of Stock; or

 

[ii]                                The full number of shares of Stock for which
Director Options are then exercisable.

 

6.06        Payment for Options.  Unless the Committee specifies otherwise in
the Award Agreement, the Exercise Price associated with each Option must be paid
in cash.  However, the Committee may, in its discretion, develop, and extend to
some or all Members, procedures through which Members may pay an Option’s
Exercise Price, including allowing a Member to tender Stock he or she already
has owned for at least six months before the exercise date, either by actual
delivery of the previously owned Stock or by attestation, valued at its Fair
Market Value on the exercise date, as partial or full payment of the Exercise
Price.

 

8

--------------------------------------------------------------------------------


 

6.07        Transferability of Stock.  Unless the Committee specifies otherwise
in the Award Agreement,  Stock acquired through an Option will be transferable,
subject to applicable federal securities laws, the requirements of any national
securities exchange or other recognized market or quotation system upon or
through which the Stock is then listed or traded, or any applicable blue sky or
state securities laws.

 

7.00        RESTRICTED STOCK

 

7.01        Restricted Stock Grants.  The Committee may grant Restricted Stock
to Key Employees or Eligible Directors at any time during the term of this
Plan.  The Committee also will include in the Restricted Stock Award Agreement
applicable restrictions, which may vary between Key Employees and Eligible
Directors, may be different each time a Restricted Stock Award is made and may
be either time-based or subject to the Performance Goals described in Section
8.02[2] or both.

 

7.02        Transferability.  Shares of Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
end of the applicable Restriction Period.  Restricted Stock normally will be
held by the Company as escrow agent during the Restriction Period and will be
distributed as described in Section 7.03.  However, at any time during the
Restriction Period, the Committee may, in its sole discretion, issue Restricted
Stock (provided such Restricted Stock is not subject to Performance Goals) to a
Key Employee or an Eligible Director in the form of certificates containing a
legend describing restrictions imposed on such Restricted Stock.

 

7.03        Removal of Restrictions.  As of the end of each Restriction Period:

 

[1]           the Committee will certify to the Board the extent to which
restrictions, including any applicable Performance Goals, in respect of
Restricted Stock granted to Key Employees have been met; and

 

[2]           the Board will determine the extent to which restrictions,
including any applicable Performance Goals, in respect of Restricted Stock
granted to Eligible Directors have been met.

 

Shares of Restricted Stock will be:

 

[a]           Forfeited, if all restrictions, including any applicable
Performance Goals, have not been met at the end of the Restriction Period, and
again become available to be granted under the Plan; or

 

[b]           Released from escrow and distributed to the affected Key Employee
or Eligible Director (or any restrictions imposed on the distributed certificate
removed) as soon as practicable after the last day of the Restriction Period, if
all restrictions, including any applicable Performance Goals, have then been
met.

 

7.04        Rights Associated with Restricted Stock.  During the Restriction
Period:

 

[1]           Key Employees and Eligible Directors may exercise full voting
rights associated with their Restricted Stock; and

 

[2]           Any dividends and other distributions paid with respect to any
Restricted Stock will be held by the Company as escrow agent during the
Restriction Period.  At the end of the Restriction Period, these dividends will
be distributed to the affected Key Employee or Eligible Director or forfeited as
provided in Section 7.03 with respect to the Restricted Stock as to which they
were paid.  No interest or other accretion will be credited with respect to any
dividends held in this escrow account.  If any dividends or other distributions
are paid in shares of Stock, those shares will be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock with respect to which they were issued.

 

8.00.       PERFORMANCE SHARES AND PERFORMANCE UNITS

 

8.01        Performance Shares and Performance Unit Grants.  The Committee may
grant Performance Shares or Performance Units to Key Employees at any time
during the term of this Plan.

 

9

--------------------------------------------------------------------------------


 

8.02        Performance Criteria.

 

[1]           For each Performance Period, the Committee will establish the
Performance Goal(s) that will be applied to determine the Performance Shares or
Performance Units that will be distributed at the end of the Performance Period.

 

[2]           In establishing each Participant’s Performance Goal(s), the
Committee will consider the relevance of each Participant’s assigned duties and
responsibilities to factors that preserve and increase the Company’s value. 
These factors will include:

 

[a]           Increasing revenues;

 

[b]           Developing new services and lines of revenue;

 

[c]           Reducing operating expenses;

 

[d]           Increasing customer satisfaction;

 

[e]           Developing new markets and increasing the Company’s share of
existing markets;

 

[f]            Developing and managing relationships with regulatory and other
governmental agencies;

 

[g]           Managing cash, accounts receivable, accounts payable and other
current assets and current liabilities;

 

[h]           Managing claims against the Company, including litigation;

 

[i]            Identifying and completing strategic acquisitions;

 

[j]            Increasing the Company’s book value;

 

[k]           Increasing the Company’s return on shareholders’ equity;

 

[l]            Increasing the Company’s return on capital;

 

[m]          Increasing the Company’s return on assets;

 

[n]           Increasing the Company’s cash flows from operating activities;

 

[o]           Increasing the Company’s net income; and

 

[p]           Increasing the Company’s net income per share.

 

[3]           The Committee will make appropriate adjustments to Performance
Goals to reflect:

 

[a]           The effect on any Performance Goal of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares or similar corporate
change.  This adjustment to the Performance Goal will be made [i] to the extent
the Performance Goal is based on Stock, [ii] as of the effective date of the
event and [iii] for the Performance Period in which the event occurs.  Also, the
Committee will make a similar adjustment to any portion of a Performance Goal
that is not based on Stock but which is affected by an event having an effect
similar to those just described.

 

10

--------------------------------------------------------------------------------


 

[b]           A substantive change in a Participant’s job description or
assigned duties and responsibilities.

 

[4]           Performance Goals will be established and communicated to each
affected Participant in an Award Agreement no later than 90 days after the
beginning of the applicable Performance Period.

 

8.03        Earning Performance Shares and Performance Units.  As of the end of
each Performance Period, the Committee will certify to the Board the extent to
which each Participant has or has not met his or her Performance Goal. 
Performance Shares or Performance Units will be:

 

[1]           Forfeited, to the extent that Performance Goals have not been met
at the end of the Performance Period, and any shares of Stock subject thereto
will again become available to be granted under the Plan; or

 

[2]           Valued and distributed, in a single lump sum, to the Key
Employees, in the form of cash, in respect of Performance Units, or Stock, in
respect of Performance Shares, as soon as practicable after the last day of the
Performance Period, to the extent that related Performance Goals have been met.

 

8.04        Rights Associated with Performance Shares.  During the Performance
Period, and unless the Award Agreement provides otherwise:

 

[1]           Key Employees may exercise full voting rights associated with
their Performance Shares; and

 

[2]           All dividends and other distributions paid with respect to any
Performance Shares will be held by the Company as escrow agent during the
Performance Period.  At the end of the Performance Period, these dividends will
be distributed to the Key Employees or forfeited as provided in Section 8.03
with respect to the Performance Shares to which they relate.  No interest or
other accretion will be credited with respect to any dividends held in this
escrow account.  If any dividends or other distributions are paid in shares of
Stock, those shares will be subject to the same restrictions on transferability
and forfeitability as the Performance Shares with respect to which they were
issued.

 

9.00        STOCK APPRECIATION RIGHTS

 

9.01        SAR Grants.  Subject to the terms of the Plan, the Committee may
grant Affiliated SARs, Freestanding SARs and Tandem SARs (or a combination of
each) to Key Employees at any time during the term of this Plan.

 

9.02        Exercise Price.  Unless the Committee specifies otherwise in the
Award Agreement, the Exercise Price specified in the Award Agreement will:

 

[1]           In the case of an Affiliated SAR, not be less than 100 percent of
the Fair Market Value of a share of Stock on the Grant Date;

 

[2]           In the case of a Freestanding SAR, not be less than 100 percent of
the Fair Market Value of a share of Stock on the Grant Date; and

 

[3]           In the case of a Tandem SAR, not be less than the Exercise Price
of the related Option.

 

9.03        Exercise of Affiliated SARs.  Affiliated SARs will be deemed to be
exercised on the date the related Option is exercised.  However:

 

[1]           An Affiliated SAR will expire no later than the date the related
Option expires or is exercised;

 

11

--------------------------------------------------------------------------------


 

[2]           The value of the payout with respect to the Affiliated SAR will
not be more than the Exercise Price of the related Option; and

 

[3]           An Affiliated SAR may be exercised only if the Fair Market Value
of the shares of Stock subject to the related Option is greater than the
Exercise Price of the related Option.

 

9.04        Exercise of Freestanding SARs.  Freestanding SARs will be
exercisable subject to the terms specified in the Award Agreement.

 

9.05        Exercise of Tandem SARs.  Tandem SARs may be exercised with respect
to all or part of the shares of Stock subject to the related Option by
surrendering the right to exercise the equivalent portion of the related
Option.  A Tandem SAR may be exercised only with respect to the shares of Stock
for which its related Option is then exercisable.  However:

 

[1]           A Tandem SAR will expire no later than the date the related Option
expires;

 

[2]           The value of the payout with respect to the Tandem SAR will not be
more than 100 percent of the difference between the Exercise Price of the
related Option and the Fair Market Value of a share of Stock subject to the
related Option at the time the Tandem SAR is exercised; and

 

[3]           A Tandem SAR may be exercised only if the Fair Market Value of a
share of Stock subject to the Option is greater than the Exercise Price of the
related Option.

 

9.06        Settling SARs.

 

[1]           A Member exercising a Tandem SAR or a Freestanding SAR will
receive an amount equal to:

 

[a]           The difference between the Fair Market Value of a share of Stock
on the exercise date and the Exercise Price, multiplied by

 

[b]           The number of shares of Stock with respect to which the Tandem SAR
or Freestanding SAR is exercised.

 

[2]           A Member will not receive any cash or other amount when exercising
an Affiliated SAR.  Instead, the value of the Affiliated SAR being exercised
will be applied to reduce (but not below zero) the Exercise Price of the related
Option.

 

At the discretion of the Committee, the value of any Tandem SAR or Freestanding
SAR being exercised will be settled in cash, shares of Stock or any combination
of both.

 

10.00 STOCK PURCHASE PROGRAM

 

10.01      Eligibility.  Each Employee whose employment with the Company or a
Subsidiary commenced prior to an Offering Effective Date will be eligible to
participate in the Offering which is applicable to such Offering Effective
Date.  Nothing contained herein and no rules and regulations prescribed by the
Committee may permit or deny participation in any Offering contrary to the
requirements of the Code (including, without limitation, Code §§ 423(b)(3),
423(b)(4) and 423(b)(8)).  Nothing contained herein and no rules and regulations
prescribed by the Committee may permit any Participant to be granted a Right to
Purchase:

 

[1]           if, immediately after such Right to Purchase is granted, such
Participant would own, and/or hold outstanding options or rights to purchase,
shares of the Company or of any Subsidiary, possessing five percent or more of
the total combined voting power or value of all classes of shares of the Company
or such Subsidiary; or

 

[2]           which permits a Participant’s rights to purchase shares of Stock
under all employee stock purchase plans of the Company and of its Subsidiaries
to accrue at a rate which exceeds Twenty-

 

12

--------------------------------------------------------------------------------


 

Five Thousand Dollars ($25,000) of Fair Market Value of shares of Stock
(determined as of the date such Right to Purchase is granted) for each calendar
year in which such Right to Purchase is outstanding at any time.

 

For purposes of Section 10.01[1] above, the provisions of Code § 424(d) will
apply in determining the stock ownership of each Participant.  For purposes of
Section 10.01[2] above, the provisions of Code § 423(b)(8) will apply in
determining whether a Participant’s Rights to Purchase and other rights are
permitted to accrue at a rate in excess of the permitted rate.

 

10.02      Purchase Price.  The purchase price for a share of Stock under each
Offering will be determined by the Committee prior to the Offering Effective
Date and will be stated as a percentage of the Fair Market Value of a share of
Stock on either the Right to Purchase Date or the Offering Effective Date,
whichever is the lesser, but the purchase price may not be less than the lesser
of 85 percent of the Fair Market Value of a share of Stock as of the Offering
Effective Date or 85 percent of the Fair Market Value of a share of Stock as of
the Right to Purchase Date for the Offering.

 

10.03      Participation in Offerings.  Except as may be otherwise provided for
herein, each Employee who is eligible for and elects to participate in an
Offering will be granted Rights to Purchase for as many shares of Stock as the
Participant may elect to purchase during that Offering, to be paid by payroll
deductions during such period.  The Committee will establish administrative
rules and regulations regarding the payroll deduction process for this
Section 10.00, including, without limitation, minimum and maximum permissible
deductions; the timing for initial elections, changes in elections and
suspensions of elections during an Offering Period; and the complete withdrawal
by a Participant from an Offering.  Amounts withheld through payroll deductions
under this Section 10.03 will be credited to each Participant’s Cash Account. 
Such amounts will be delivered to a custodian for the Plan and held pending the
purchase of shares of Stock as described in Section 10.05.  Amounts held in a
Participant’s Cash Account will not bear interest.  If a Participant withdraws
entirely from an Offering (pursuant to rules established by the Committee), the
Participant’s Cash Account balance will not be used to purchase shares of Stock
on the Right to Purchase Date.  Instead, the portion of the Cash Account equal
to the Participant’s payroll deductions under the Plan during the Offering
Period will be refunded to the Participant without interest.  Such a Participant
will not be eligible to re-enroll in that Offering, but may resume participation
on the Offering Effective Date for the next Offering.  In addition, the
Committee may impose such other restrictions on the right to withdraw from
Offerings as it may deem appropriate.

 

10.04      Grant of Rights to Purchase.  Rights to Purchase with respect to
shares of Stock will be granted to Participants who elect to participate in an
Offering.  Such Rights to Purchase may be exercised on the Right to Purchase
Date applicable to the Offering.  The number of shares of Stock subject to
Rights to Purchase on each Right to Purchase Date may not exceed the number of
shares of Stock authorized for issuance during the applicable Offering.

 

10.05      Exercise of Rights to Purchase.  Each Right to Purchase will be
exercised on the applicable Right to Purchase Date.  Each Participant
automatically and without any act on the Participant’s part will be deemed to
have exercised a Right to Purchase on each Right to Purchase Date to purchase
the number of whole and fractional shares of Stock which the amount in his or
her Cash Account at that time is sufficient to purchase at the applicable
purchase price.  Any remaining amount credited to a Participant’s Cash Account
after such application will remain in such Participant’s Cash Account for use in
the next Offering unless withdrawn by the Participant.  The Company will deliver
to the custodian of the Plan as soon as practicable after each Right to Purchase
Date a certificate for the total number of shares of Stock purchased by all
Participants on such Right to Purchase Date.  The custodian will allocate the
proper number of shares of Stock to the Share Account of each Participant.  If
the aggregate Cash Account balances of all Participants on any Right to Purchase
Date exceed the amount required to purchase all of the shares of Stock subject
to Rights to Purchase on that Right to Purchase Date, then the shares of Stock
subject to Rights to Purchase will be allocated pro rata among the Participants
in the proportion that the number of shares of Stock subject to Rights to
Purchase bears to the number of shares of Stock that could have been purchased
with such aggregate amount available, if an unlimited number of shares of Stock
were available for purchase.  Any balances remaining in Participants’ Cash
Accounts due to over subscription will remain in the Participants’ Cash Accounts
for use in the next Offering unless withdrawn by the respective Participants.

 

10.06      Withdrawals from Share Accounts and Dividend Reinvestment.  A
Participant may withdraw the shares of Stock credited to the Participant’s Share
Account on a first-in-first-out basis.  The Committee will establish rules and
regulations governing such withdrawals.  All cash dividends paid, if any, with
respect

 

13

--------------------------------------------------------------------------------


 

to the shares of Stock credited to a Participant’s Share Account will be added
to the Participant’s Cash Account and thereby will be applied to exercise Rights
to Purchase for shares of Stock on the Right to Purchase Date next succeeding
the date such cash dividends are paid by the Company.  An election to leave
shares of Stock with the custodian will constitute an election to apply the cash
dividends with respect to such shares of Stock to the exercise of Rights to
Purchase under this Section 10.00.  Shares of Stock so purchased will be applied
to the shares of Stock credited to each Participant’s Share Account.

 

10.07      Termination.  If a Participant Terminates for any reason, including
death, Disability, Retirement or other cause, his or her participation in this
Section 10.00 of the Plan will automatically and without any act on his or her
part terminate as of the date of Termination.  As soon as practicable following
the Participant’s Termination, the Company will refund to such Participant (or
Beneficiary, in the case of the Participant’s death) any amount in the
Participant’s Cash Account which constitutes payroll deductions, without
interest, and the custodian will deliver to such Participant (or Beneficiary) a
share certificate issued in the Participant’s (or Beneficiary’s) name for the
number of whole shares of Stock credited to the Participant’s Share Account
through prior Offerings.

 

10.08      Effect of Merger or Liquidation Involving the Company.  If the
Company undergoes a merger or consolidation of the Company or reclassification
of Stock or the exchange of Stock for the securities of another entity (other
than a Subsidiary) that has acquired the Company’s assets or which is in control
[as defined in Code § 368(c)] of an entity that has acquired the Company’s
assets and the terms of the plan or agreement are binding on all holders of
Stock (except to the extent that dissenting shareholders are entitled to relief
under applicable law), then the Committee may, in connection with any such
transaction, cancel each outstanding Right to Purchase and refund sums
previously collected from Participants under the canceled Rights to Purchase,
or, in its discretion, cause each Participant with outstanding Rights to
Purchase to have his or her Rights to Purchase exercised immediately prior to
such transaction and thereby the balance of his or her Cash Account applied to
the purchase of shares of Stock at the purchase price in effect for that
Offering, which would be treated as ending with the effective date of such
transaction.  The balances of the Cash Accounts not so applied will be refunded
to the Participants, without interest.

 

11.00      TERMINATION/BUY OUT

 

11.01      Retirement.  Unless otherwise specified in the Award Agreement, all
Awards, that are outstanding (whether or not then fully vested and exercisable)
when a Participant Retires, will become fully vested and exercisable and may be
exercised at any time before the earlier of [1] the expiration date specified in
the Award Agreement or [2] 24 months (three months in the case of Incentive
Stock Options) beginning on the Retirement date (or any shorter period specified
in the Award Agreement).

 

11.02      Death or Disability.  Unless otherwise specified in the Award
Agreement, all Awards, that are outstanding (whether or not then fully vested
and exercisable) when a Participant Terminates because of death or Disability,
will become fully vested and exercisable and may be exercised by the Participant
or the Participant’s Beneficiary at any time before the earlier of [1] the
expiration date specified in the Award Agreement or [2] 24 months (12 months in
the case of an Incentive Stock Option) beginning on the date of death or
Termination because of Disability (or any shorter period specified in the Award
Agreement).

 

11.03      Termination for Cause.  Unless otherwise specified in the Award
Agreement, all Awards that are outstanding (whether or not then exercisable) if
a Participant Terminates for Cause will be forfeited.

 

11.04      Termination for any Other Reason.  Unless otherwise specified in the
Award Agreement or subsequently, any Awards that are outstanding when a
Participant Terminates for any reason not described in Sections 11.01 through
11.03 and which are then exercisable, or which the Committee has, in its sole
discretion, decided to make exercisable, may be exercised at any time before the
earlier of [1] the expiration date specified in the Award Agreement or [2] three
months beginning on the date the Participant Terminates.

 

11.05      Limits on Exercisability/Forfeiture of Exercised Awards.  Regardless
of any other provision of this Section 11.00 or the Plan and unless the
Committee specifies otherwise in the Award Agreement, a Member who fails to
comply with Sections 11.05[3] through [9] will:

 

[1]           Forfeit all outstanding Awards; and

 

14

--------------------------------------------------------------------------------


 

[2]           Forfeit all shares of Stock or cash (including dividends held in
escrow under Sections 7.04[2] and 8.04[2] acquired or received by the exercise
of any Award, lapse of any restrictions or attainment of any Performance Goals
on the date of Termination or within six months before and 24 months after
Terminating, including any amounts received under a “buy out” as described in
Section 11.06.

 

The forfeiture described in Sections 11.05[1] and [2] will apply if the Member:

 

[3]           Without the Committee’s written consent, which may be withheld for
any reason or for no reason, serves (or agrees to serve) as an officer,
director, consultant or employee of any proprietorship, partnership,
corporation, limited liability company, association or other entity or becomes
the owner of a business or a member of a partnership, limited liability company,
association or other entity that competes with any portion of the Company’s (or
a Subsidiary’s) business with which the Member has been involved anytime within
five years before Termination or renders any service (including, without
limitation, business consulting) to entities that compete with any portion of
the Company’s (or a Subsidiary’s) business with which the Member has been
involved anytime within five years before Termination;

 

[4]           Refuses or fails to consult with, supply information to or
otherwise cooperate with the Company or any Subsidiary after having been
requested to do so;

 

[5]           Deliberately engages in any action that the Committee concludes
has caused substantial harm to the interests of the Company or any Subsidiary;

 

[6]           Without the Committee’s written consent, which may be withheld for
any reason or for no reason, on his or her own behalf or on behalf of any other
person, partnership, limited liability company, association, corporation or
other entity, solicits or in any manner attempts to influence or induce any
employee of the Company or a Subsidiary to leave the Company’s or Subsidiary’s
employment or uses or discloses to any person, partnership, limited liability
company, association, corporation or other entity any information obtained while
an employee or director of the Company or any Subsidiary concerning the names
and addresses of the Company’s and any Subsidiary’s employees;

 

[7]           Without the Committee’s written consent, which may be withheld for
any reason or for no reason, discloses confidential and proprietary information
relating to the Company’s and its Subsidiaries’ business affairs (“Trade
Secrets”), including technical information, information about services provided
and business and marketing plans, strategies, customer information and other
information concerning the Company’s and Subsidiaries’ services, promotions,
development, financing, expansion plans, business policies and practices,
salaries and benefits and other forms of information considered by the Company
to be proprietary and confidential and in the nature of Trade Secrets;

 

[8]           Fails to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, or any other tangible property or document and any and all
copies, duplicates or reproductions that have been produced by, received by or
otherwise been submitted to the Member in the course of his or her service with
the Company or a Subsidiary; or

 

[9]           Engaged in conduct that the Committee reasonably concludes would
have given rise to a Termination for Cause had it been discovered before the
Participant Terminated.

 

11.06      Buy Out of Awards.  At any time, the Committee, in its sole
discretion and without the consent of the affected Member, may cancel any or all
outstanding Awards held by that Member, whether or not exercisable, by providing
to that Member written notice (“Buy Out Notice”) of its intention to exercise
the rights reserved in this Section 11.06.  If a Buy Out Notice is given, in the
case of an Option, the Company also will pay to each affected Participant the
difference between [1] the Fair Market Value of the Stock underlying each
exercisable Option (or portion of an Option) to be cancelled and [2] the
Exercise Price associated with each exercisable Option to be cancelled.  With
respect to any Award other than an Option, the Company will pay to each affected
Participant the Fair Market Value of the Stock subject to the Award.

 

15

--------------------------------------------------------------------------------


 

However, unless otherwise specified in the Award Agreement, no payment will be
made with respect to any Awards that are not exercisable when cancelled under
this Section 11.06.  The Company will complete any buy out made under this
Section 11.06 as soon as administratively possible after the date of the Buy Out
Notice.  At the Committee’s option, payment of the buy out amount may be made in
cash, in whole shares of Stock or partly in cash and partly in shares of Stock. 
The number of whole shares of Stock, if any, included in the buy out amount will
be determined by dividing the amount of the payment to be made in shares of
Stock by the Fair Market Value as of the date of the Buy Out Notice.

 

12.00  MERGER, CONSOLIDATION OR SIMILAR EVENT

 

If the Company undergoes a merger or consolidation of the Company or
reclassification of Stock or the exchange of Stock for the securities of another
entity (other than a Subsidiary) that has acquired the Company’s assets or which
is in control [as defined in Code §368(c)] of an entity that has acquired the
Company’s assets and the terms of that plan or agreement are binding on all
holders of Stock (except to the extent that dissenting shareholders are entitled
to relief under applicable law), then:  [a] all Options will become fully
exercisable and each affected Participant will receive, upon payment of the
Exercise Price, if applicable, securities or cash, or both, equal to those the
Participant would have been entitled to receive under the Plan or Award
Agreement if the Participant had already exercised the Options, [b] all SARs
will become fully exercisable, [c] all restrictions on Restricted Stock will
lapse; and [d] all Performance Goals associated with Restricted Stock,
Performance Shares or Performance Units will be deemed to have been met and all
Performance Periods accelerated.

 

13.00    AMENDMENT, MODIFICATION AND TERMINATION OF PLAN

 

The Board or the Committee may terminate, suspend or amend the Plan at any time
without shareholder approval except to the extent that shareholder approval is
required to satisfy applicable requirements imposed by [1] Rule 16b-3 under the
Act, or any successor rule or regulation, [2] applicable provisions of the Code
or [3] any national securities exchange or other recognized market or quotation
system upon or through which the Company’s securities are listed or traded. 
Also, no Plan amendment may [4] result in the loss of a Committee member’s
status as a “non-employee director” as defined in Rule 16b-3 under the Act, or
any successor rule or regulation, with respect to any employee benefit plan of
the Company, [5] cause the Plan to fail to meet requirements imposed by Rule
16b-3 or [6] without the consent of the affected Member, adversely affect any
Award issued before the amendment, modification or termination.  However,
nothing in this Section 13.00 will restrict the Committee’s right to exercise
the discretion retained in Section 11.06.

 

14.00      MISCELLANEOUS

 

14.01      Assignability.  Except as described in this Section 14.01, an Award
or Right to Purchase may not be transferred except by will or the laws of
descent and distribution and, during the Member’s lifetime, may be exercised
only by the Member, the Member’s guardian or legal representative.  However,
with the Committee’s written consent (which may be withheld for any reason or
for no reason), a Member or a specified group of Members may transfer Awards
(other than Incentive Stock Options) to a revocable inter vivos trust, of which
the Member is the settlor, or may transfer Awards (other than an Incentive Stock
Option) to any member of the Member’s immediate family, any trust, whether
revocable or irrevocable, established solely for the benefit of the Member’s
immediate family, or any partnership or limited liability company whose only
partners or members are members of the Member’s immediate family (“Permissible
Transferees”).  Any Award transferred to a Permissible Transferee will continue
to be subject to all of the terms and conditions that applied to the Award
before the transfer and to any other rules prescribed by the Committee.  A
Permissible Transferee may not retransfer an Award except by will or the laws of
descent and distribution and then only to another Permissible Transferee.

 

14.02      Beneficiary Designation.  Each Member may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Member’s death. 
Each designation made will revoke all prior designations made by the same
Member, must be made on a form prescribed by the Committee and will be effective
only when filed in writing with the Committee.  If a Member has not made an
effective Beneficiary designation, the deceased Member’s Beneficiary will be his
or her surviving spouse or, if none, the deceased Member’s estate.  The identity
of a Member’s designated Beneficiary will be based only on the information
included in the latest beneficiary designation form completed by the Member and
will not be inferred from any other evidence.

 

16

--------------------------------------------------------------------------------


 

14.03      No Guarantee of Employment or Participation.  Nothing in the Plan may
be construed as:

 

[1]           Interfering with or limiting the right of the Company or any
Subsidiary to Terminate any Employee’s employment at any time;

 

[2]           Conferring on any Participant any right to continue as an Employee
or director of the Company or any Subsidiary;

 

[3]           Guaranteeing that any Employee will be selected to be a Key
Employee; or

 

[4]           Guaranteeing that any Member will receive any future Awards.

 

14.04      Tax Withholding.

 

[1]           The Company will withhold from other amounts owed to the Member,
or require a Member to remit to the Company, an amount sufficient to satisfy
federal, state and local withholding tax requirements on any Award, exercise or
cancellation of an Award or purchase of Stock.  If these amounts are not to be
withheld from other payments due to the Member (or if there are no other
payments due to the Member), the Company will defer payment of cash or issuance
of shares of Stock until the earlier of:

 

[a]           30 days after the settlement date; or

 

[b]           The date the Member remits the required amount.

 

[2]           If the Member has not remitted the required amount within 30 days
after the settlement date, the Company will permanently withhold from the value
of the Awards to be distributed the minimum amount required to be withheld to
comply with applicable federal, state and local income, wage and employment
taxes and distribute the balance to the Member.

 

[3]           In its sole discretion, which may be withheld for any reason or
for no reason, the Committee may permit a Member to elect, subject to conditions
the Committee establishes, to reimburse the Company for this tax withholding
obligation through one or more of the following methods:

 

[a]           By having shares of Stock otherwise issuable under the Plan
withheld by the Company (but only to the extent of the minimum amount that must
be withheld to comply with applicable state, federal and local income,
employment and wage tax laws);

 

[b]           By delivering to the Company previously acquired shares of Stock
that the Member has owned for at least six months;

 

[c]           By remitting cash to the Company; or

 

[d]           By remitting a personal check immediately payable to the Company.

 

14.05      Indemnification.  Each individual who is or was a member of the
Committee or of the Board will be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be made a party or in
which he or she may be involved by reason of any action taken or failure to take
action under the Plan as a Committee member and against and from any and all
amounts paid, with the Company’s approval, by him or her in settlement of any
matter related to or arising from the Plan as a Committee member or paid by him
or her in satisfaction of any judgment in any action, suit or proceeding
relating to or arising from the Plan against him or her as a Committee member,
but only if he or she gives the Company an opportunity, at its own expense, to
handle and defend the matter before he or she undertakes to handle and defend it
in his or her own behalf.  The right of indemnification described in this
Section 14.05 is not exclusive and is independent of any other rights of
indemnification to which the individual may be entitled under the Company’s
organizational documents, by contract, as a matter of law or otherwise.

 

17

--------------------------------------------------------------------------------


 

14.06      No Limitation on Compensation.  Nothing in the Plan is to be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees or directors, in cash or property, in a manner not
expressly authorized under the Plan.

 

14.07      Requirements of Law.  The grant of Awards and Rights to Purchase and
the issuance of shares of Stock will be subject to all applicable laws, rules
and regulations and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system.  Also, no shares
of Stock will be issued under the Plan unless the Company is satisfied that the
issuance of those shares of Stock will comply with applicable federal and state
securities laws.  Certificates for shares of Stock delivered under the Plan may
be subject to any stock transfer orders and other restrictions that the
Committee believes to be advisable under the rules, regulations and other
requirements of the SEC, any national securities exchange or other recognized
market or quotation system upon or through which the Stock is then listed or
traded, or any other applicable federal or state securities law.  The Committee
may cause a legend or legends to be placed on any certificates issued under the
Plan to make appropriate reference to restrictions within the scope of this
Section 14.07.

 

14.08      Term of Plan.  The Plan will be effective upon its adoption by the
Board and approval by the affirmative vote of the holders of a majority of the
shares of voting stock present in person or represented by proxy at the first
Annual Meeting occurring after the Board approves the Plan.  Subject to Section
13.00, the Plan will continue until the tenth anniversary of the date it is
adopted by the Board or approved by the Company’s shareholders, whichever is
earliest.

 

14.09      Governing Law.  The Plan, and all agreements hereunder, will be
construed in accordance with and governed by the laws (other than laws governing
conflicts of laws) of the United States and the State of Ohio.

 

14.10      No Impact on Benefits.  Plan Awards are incentives designed to
promote the objectives described in Section 1.00.  Also, Awards are not
compensation for purposes of calculating a Member’s rights under any employee
benefit plan.

 

18

--------------------------------------------------------------------------------